DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s communication filed June 24, 2022 in which claims 1-20 are pending in the application. 
                                 Claim Rejections - 35 USC § 101
2.                35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 15 is directed to a system, thus it is one of the four statutory categories of invention (Step 1: YES).
The claim 15 recites, e.g., a computer; a plurality of data sources that are accessible by the computer, the plurality of data sources comprising a bureau of labor and statistics data source, a centers for disease control data source, and a world health organization data source; first, for each data source of the plurality of data sources, software running on the computer causes the computer to accesses the data source, extract data from the data source, and input the data into an artificial intelligence machine, training the artificial intelligence machine with the data; second, the software running on the computer causes the computer to gather user data comprising a name of a user, an age of the user, a gender of the user, a genetic background of the user, and a current financial profile related to the user, the current financial profile comprising current income, current assets, and current liabilities of the user; third, the software running on the computer provides the user data to the artificial intelligence machine and causes the artificial intelligence machine to predict a plurality of life events that will occur in the future, each of the life events associated with a financial impact to a financial profile of the user in the future; fourth, using the life events and the financial impact, the software running on the computer causes the computer to generate a report showing the life events and financial data over time in the future; and each of the life events being an event that has a potential to inflict financial changes in the financial profile of the user. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Mental Processes as these limitations relate to concepts performed in the human mind (including an observation, evaluation, judgment, opinion and use of a pen and paper).  The claims are drawn to an abstract idea of predicting future financial events. The claim also recites a computer, software and an artificial intelligence machine which do not necessarily restrict the claim from reciting an abstract idea. That is, other than, a computer, software and an artificial intelligence machine, nothing in the claim precludes the steps from being performed as Mental processes. If the claim limitations, under the broadest reasonable interpretation, covers the concepts that can be performed in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. It is using a platform of a computer and software running on the computer to implement the abstract idea. Accordingly, the claim 15 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of a computer, software and an artificial intelligence machine result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a computer, software and an artificial intelligence machine to be generic computer elements (see Fig. 1, Fig. 3, Fig. 4, Page 21). Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a computer, software and an artificial intelligence machine are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application. Therefore, the claim 15 is directed to an abstract idea (Step 2A - Prong 2: NO). 
The claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a computer, software and an artificial intelligence machine are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, does not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 15 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 1 and 8 and hence the claims 1 and 8 are rejected on similar grounds as claim 15.
Dependent claims 2-7, 9-14 and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
For instance in claims 2 and 16, the steps, “wherein the user data further comprises an educational level of the user, a degree type/field of the user, a residency of the user, and an indication of rural or urban living of the user”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process. 
In claims 3 and 11, the steps, “wherein the user data further comprises a marital status of the user, a list of children of the user along with ages for each child in the list of children and a marriage age when the user was married”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
 In claims 4, 12 and 18, the steps, “wherein the user data further comprises a type of dwelling of the user; and if the dwelling of the user was purchased, the age of the user when the dwelling was purchased, a purchase price of the dwelling, a mortgage term, an interest rate, and a down payment amount related to a loan for the dwelling”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the intermediate steps of the underlying process.
In claims 5, 13 and 17, the steps, “wherein the user data further comprises health-related information related to the user and a family of the user”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claims 6, 14 and 20, the steps, “wherein the life events are two or more events selected from the group consisting of: a change of jobs, added child care, added college tuition, death, disability, a divorce, an inheritance, injury, a lawsuit, and a major illness”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the intermediate steps of the underlying process.
In claim 7, the steps, “wherein the user data further comprises a current financial profile of the user, the current financial profile comprising current income, current assets, and current liabilities of the user, and the software causes the computer to generate the report showing effects of the life events on the financial profile of the user”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process. 
In claim 9, the steps, “further comprising the steps of monitoring each data source of the plurality of data sources for updates/changes and upon detecting the updates/changes in one of the data sources of the plurality of data sources, accessing the one of the data sources, extracting data from the one of the data sources, importing the data into the knowledge base and retraining the artificial intelligence machine from the knowledge base”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the intermediate steps of the underlying process. The knowledge base, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform the claimed function. Further, the additional component of a knowledge base is recited at a high level of generality such that it amounts to applying the abstract idea using this generic component.
In claim 10, the steps, “further comprising the steps of receiving feedback regarding an occurrence of the life events that were predicted, updating the knowledge base with the feedback, and retraining the artificial intelligence machine from the knowledge base”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the intermediate steps of the underlying process. 
In claim 19, the steps, “wherein the user data further comprises financial goals of the user”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process. 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible. 

Claim Rejections - 35 USC § 103
3.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.       Claims 1, 3-5, 7-8, 10-13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Albright et al., U.S. Patent Number (6,012,043) in view of Mori et al., U.S. Patent Number (7,685,034 B1) and further in view of Srinivas, U.S. Patent Application Publication Number (2016/0378942 A1).

Regarding Claim 15,
Albright teaches a system for prediction of future life events, the system comprising:
a computer (See at least Column 3, lines 50-51); 
first, for each data source of the plurality of data sources, software running on the computer causes the computer to accesses the data source, extract data from the data source, and input the data into an artificial intelligence machine, training the artificial intelligence machine with the data (See at least Column 3, lines 13-49, expert system is equivalent to a knowledge base having artificial intelligence. The data inputted has been extracted by the computer in the form of a report); 
second, the software running on the computer causes the computer to gather user data comprising a name of a user, an age of the user, a gender of the user, a genetic background of the user, and a current financial profile related to the user, the current financial profile comprising current income, current assets, and current liabilities of the user (See at least Column 1, lines 45-47, age of the user, Column 8, lines 40-44, a name and a gender of the user, Column 4, lines 1-16, customer providing personal information about his or her family serves as a genetic background of the user, Column 8, lines 50-67 to Column 9, lines 1-3, current financial profile);
third, the software running on the computer provides the user data to the artificial intelligence machine and causes the artificial intelligence machine to predict a plurality of life events that will occur in the future, each of the life events associated with a financial impact to a financial profile of the user in the future (See at least Column 3, lines 13-34, Column 4, lines 17-63, “expert System is part of or is used by a Software System used in retirement planning. In Summary, the Software used in retirement planning is designed to perform financial calculations with respect to a customer's retirement savings and other savings plans”);
fourth, using the life events and the financial impact, the software running on the computer causes the computer to generate a report showing the life events and financial data over time in the future (See at least Column 3, lines 17-25, Column 8, lines 27-36, the report providing the customer with a number of retirement planning options is equivalent to financial data over time);
each of the life events being an event that has a potential to inflict financial changes in the financial profile of the user (See at least Column 5, lines 32-45, “the Software then estimates the amount the customer should save per year, based upon a hypothetical rate of return on savings, to retire on the customer's desired retirement date.”  User’s retirement date serves as the life event. When a user retires at a certain age, the income will obviously stop and the loss of income is equivalent to inflicting financial changes in the financial profile of the user). 
However, Albright does not explicitly teach,
a plurality of data sources that are accessible by the computer, the plurality of data sources comprising a bureau of labor and statistics data source, a centers for disease control data source, and a world health organization data source; 
Mori, however, teaches,
a plurality of data sources that are accessible by the computer, the plurality of data sources comprising a bureau of labor and statistics data source (Column 6, lines 46-51, Bureau of Labor Statistics).
Both Albright and Mori are in the same technical field of computerized financial planning. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Albright to incorporate the disclosure of Mori.  The motivation for combining these references would have been to determine more accurate predictions about the economy and its impact on a user's financial status (Mori, Column 2, lines 4-10). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, the combination of Albright and Mori do not explicitly teach,
a plurality of data sources that are accessible by the computer, the plurality of data sources comprising a centers for disease control data source and a world health organization data source;
Srinivas, however, teaches,
a plurality of data sources that are accessible by the computer, the plurality of data sources comprising a centers for disease control data source and a world health organization data source ([0061-0064], CDC--Centers for Disease Control and Prevention, WHO--World Health Organization). 
Albright, Mori and Srinivas are in the same technical field of computerized financial planning. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Albright and Mori to incorporate the disclosure of Srinivas.  The motivation for combining these references would have been to determine more accurate predictions about the longevity of the human and resultantly make more informed decisions about retirement planning ([0061-0064]. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 3,     
Albright teaches,
wherein the user data further comprises a marital status of the user, a list of children of the user along with ages for each child in the list of children and a marriage age when the user was married (See at least Column 4, lines 17-37, Column 8, lines 37-48).
Regarding Claim 4,     
Albright teaches,
wherein the user data further comprises a type of dwelling of the user; and
if the dwelling of the user was purchased, the age of the user when the dwelling was purchased, a purchase price of the dwelling, a mortgage term, an interest rate, and a down payment amount related to a loan for the dwelling (See at least Column 4, lines 17-37,  current real estate and mortgages is equivalent to a type of dwelling of the user, a purchase price of the dwelling and a mortgage term, and household loans and debts and other major anticipated expenses is equivalent to an interest rate, and a down payment amount related to a loan for the dwelling).
Regarding Claim 5,     
Albright teaches,
wherein the user data further comprises health-related information related to the user and a family of the user (See at least Column 4, lines 1-26). 
Regarding Claim 7,     
Albright teaches,
wherein the user data further comprises a current financial profile of the user, the current financial profile comprising current income, current assets, and current liabilities of the user, and the software causes the computer to generate the report showing effects of the life events on the financial profile of the user (See at least Column 8, lines 50-67 to Column 9, lines 1-3, current financial profile, Column 3, lines 17-25, Column 8, lines 27-36, the report);
Regarding Claims 1 and 8,
Independent claims 1 and 8 are substantially similar to independent claim 15, and hence rejected on similar grounds.
Regarding Claim 10,     
The combination of Albright, Mori and Srinivas teaches the limitations of claim 8,
In addition, Mori teaches,
further comprising the steps of receiving feedback regarding an occurrence of the life events that were predicted, updating the knowledge base with the feedback, and retraining the artificial intelligence machine from the knowledge base (See at least Column 3, lines 35-48, “dynamically update a user data set with new data as Such data becomes available”).

 Albright, Mori and Srinivas are in the same technical field of computerized financial planning. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Albright and Srinivas to incorporate the disclosure of Mori.  The motivation for combining these references would have been to updating the database on a regular basis with new data to more accurately predict future life events (Mori, Column 3, lines 35-48). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 11,    
Claim 11 is substantially similar to claim 3 and hence rejected on similar grounds.
Regarding Claims 12 and 18,    
Claims 12 and 18 are substantially similar to claim 4, and hence rejected on similar grounds.
Regarding Claims 13 and 17,    
Claims 13 and 17 are substantially similar to claim 5, and hence rejected on similar grounds.
Regarding Claim 19,    
Albright teaches,
wherein the user data further comprises financial goals of the user (See at least [Column 5, lines 53-56], customer’s financial goals).

6.	Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Albright in view of Mori in view of Srinivas and further in view of Welnicki, U.S. Patent Application Publication Number (2002/0073005 A1).
Regarding Claim 2,     
The combination of Albright, Mori and Srinivas teaches the limitations of claim 1,
However, Albright, Mori and Srinivas combined do not explicitly teach,
wherein the user data further comprises an educational level of the user, a degree type/field of the user, a residency of the user, and an indication of rural or urban living of the user.
Welnicki, however, teaches,
wherein the user data further comprises an educational level of the user, a degree type/field of the user, a residency of the user, and an indication of rural or urban living of the user (See at least [0005], [0150], lifestyle preferences indicated by a user, such as housing style, geographic location, hobbies, travel and vacation preferences is equivalent to a residency of the user, and an indication of rural or urban living of the user. Education level comprises of both the level of education and the degree type/field of the user). 
Albright, Mori, Srinivas and Welnicki are in the same technical field of computerized financial planning. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Albright, Mori and Srinivas to incorporate the disclosure of Welnicki.  The motivation for combining these references would have been to more accurately predict the financial condition of the user (Welnicki, [0124]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 16,    
Claim 16 is substantially similar to claim 2 and hence rejected on similar grounds.

7.	Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Albright in view of Mori in view of Srinivas and further in view of Johns, U.S. Patent Application Publication Number (2010/0179916 A1).
Regarding Claim 6,     
The combination of Albright, Mori and Srinivas teaches the limitations of claim 1,
However, Albright, Mori and Srinivas combined do not explicitly teach,
wherein the life events are two or more events selected from the group consisting of: a change of jobs, added child care, added college tuition, death, disability, a divorce, an inheritance, injury, a lawsuit, and a major illness.
Johns, however, teaches,
wherein the life events are two or more events selected from the group consisting of: a change of jobs, added child care, added college tuition, death, disability, a divorce, an inheritance, injury, a lawsuit, and a major illness (See at least [0339], [0341], [0342], Life events consists of death and a divorce). 
Albright, Mori, Srinivas and Johns are in the same technical field of computerized financial planning. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Albright, Mori and Srinivas to incorporate the disclosure of Johns.  The motivation for combining these references would have been to make a financial plan beforehand in the case of occurrence of any of the unexpected life events ([0341], [0342]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claims 14 and 20,    
Claims 14 and 20 are substantially similar to claim 6, and hence rejected on similar grounds.

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Albright in view of Mori in view of Srinivas and further in view of Rehal, U.S. Patent Application Publication Number (2018/0095952 A1).
Regarding Claim 9,     
The combination of Albright, Mori and Srinivas teaches the limitations of claim 8,
However, Albright, Mori and Srinivas combined do not explicitly teach,
further comprising the steps of monitoring each data source of the plurality of data sources for updates/changes and upon detecting the updates/changes in one of the data sources of the plurality of data sources, accessing the one of the data sources, extracting data from the one of the data sources, importing the data into the knowledge base and retraining the artificial intelligence machine from the knowledge base.
Rehal, however, teaches,
further comprising the steps of monitoring each data source of the plurality of data sources for updates/changes and upon detecting the updates/changes in one of the data sources of the plurality of data sources, accessing the one of the data sources, extracting data from the one of the data sources, importing the data into the knowledge base and retraining the artificial intelligence machine from the knowledge base (See at least [0021], [0492], monitoring for updates/changes).
Albright, Mori, Srinivas and Rehal are in the same technical field of computerized financial planning. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Albright, Mori and Srinivas to incorporate the disclosure of Rehal.  The motivation for combining these references would have been to determine more accurate predictions about the user’s retirement planning ([0021], [0492]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
9. 	Claim rejections under 112(a) are withdrawn as agreed during the interview on April 19, 2022.
10.	Applicant's arguments filed June 24, 2022 have been fully considered but they are not persuasive due to the following reasons:
11.	With respect to the rejection of all claims under 35 U.S.C. 101, Applicant states (on pages 4-5) that, “for each data source, software running on the computer causes the computer to access the data source, extracts data from the data source, and process the data to train the artificial intelligence engine for predicting life events" from Claim 1). It would be impossible for a human to process this amount of datapoints manually, in the person's head or with paper and many other data sources are used.”
Examiner respectfully disagrees and notes that extracting data is nothing more than receiving data from multiple sources with the use of a general purpose computer. Receiving data is simply abstract in nature as supported by the Court cases (According to the MPEP 2106.05(a) (II), Examples that the courts have indicated may not be sufficient to show an improvement in computer functionality: iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications). The data that is normalized, aggregated and then inputted is simply inputting of the data into an artificial intelligence system and the specification defines an artificial intelligence system as nothing more than a computer. Hence, the examiner considers the step of training an artificial intelligence system as simply inputting the data into a computer and outputting the future events. There are no complex calculations being performed on the computer which predicts life events. Predicting future events is simply outputting events after gathering data from the user. Hence, it is simply outputting the data which was collected from the user as the input. Predicting life events is not anything out of the norm or unconventional based on what’s stated in the summary section of the specification, “a system for financial prediction is disclosed including a computer and a plurality of data sources that are accessible by the computer”. The computer is recited at a high level of generality. Thus, the additional steps of normalization, aggregation and inputting data to train an artificial intelligence system that predicts future life events do not amount to more than an abstract idea.
12. 	Applicant further states (on page 6) that, “the software causes the computer to generate a report showing the life events and financial data over time in the future.”
Examiner respectfully disagrees and notes that generating a report is nothing more than outputting the results or presenting information on a document which is abstract in nature. The computer recited in the claim is simply used as a tool to implement the abstract idea. The computer is simply being utilized as a tool to apply the abstract idea and thus does not transform the abstract idea into a patent eligible subject matter. (MPEP 2106.05 (a) II. Gathering and analyzing information using conventional techniques and displaying the result, 7L7 Communications).
13. 	Applicant further states that (on page 8), “there is no way for a human, even with paper, to assimilate the millions of data points available for a prediction as above.”
Examiner respectfully disagrees and notes that the training is nothing more than simply inputting the data and the artificial intelligence machine is nothing more than a generic computer based on the description on Page 21 of the specification. Although there is a vast amount of data to be processed, the computer’s inherent ability to process data in a fast and efficient manner is simply being utilized in this case. However, the efficiency is not driven by the implementation of the abstract idea on the computer.
Thus, these arguments are not persuasive.

14.       Applicant’s arguments regarding the 35 USC 103 rejection of record (Remarks, pages 10-19) are acknowledged, however they are not persuasive. 

15.	With respect to the rejection of claim 14 under 35 U.S.C. 103, Applicant states that (pages 10-11), “In Albright, there are future life events, but these events are entered by the advisor or client, they are not predicted. Albright has pre-programmed decision rules and does not analyze data from various data sources to predict life events.”
Examiner respectfully disagrees and notes that the Examiner relied on Albright for the purpose of generating a financial report and inputs to an artificial intelligence machine that will predict future life events as per applicant's claims. Hence, the combination of Albright with Mori teaches the limitations argued above. (In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)).
16. 	With respect to the rejection of claim 14 under 35 U.S.C. 103, Applicant states that (page 14), “This may be useful for insurance purposes to understand how to set rates for this individual, but this does not predict individual future life events, and definitely does not predict non-health related events such as vehicle accidents, buying/selling a home, marriage, divorce, etc.”
Examiner notes that Srinivas teaches the limitation as claimed in [0064] considering the broadest reasonable interpretation. Merely that multiple interpretations of the reference can exist in concordance with the claims does not persuade the examiner that the applied rejection is improper. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Hence, the combination of Albright in view of Mori in view of Srinivas teach all the limitations of claim 1 as claimed. Hence, Applicant’s arguments are not persuasive.
	Thus, these arguments are not persuasive.
                                        Prior Art made of Record
17.     The following prior art made of record and not relied upon is considered pertinent: 
          Littlejohn et al., (U.S 2009/0307088 A1) discloses a system for managing a user's finances. Data over a network relating to a user's personal financial position are received over a network from at least one system, including an end user system. The data relating to the user's personal financial position are stored on a computer readable medium and aggregated. Anticipated changes in the user's personal financial position are forecast using the aggregated data using stochastic forecasting techniques.

Conclusion
18.     THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension lee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN SHAH whose telephone number is (571)272-2981. The examiner can normally be reached on M-F 9AM-6PM.
   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./B.D.S./Examiner, Art Unit 3693                 

August 25, 2022 



/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693